t c memo united_states tax_court richard k howard petitioner v commissioner of internal revenue respondent docket no filed date richard k howard pro_se jessica r nolen for respondent memorandum findings_of_fact and opinion paris judge respondent determined a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner’s taxable_year unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues for decision are whether petitioner is entitled to an itemized_deduction for unreimbursed employee business_expenses for whether petitioner was away from home within the meaning of sec_162 for business purposes during and is entitled to deduct his unreimbursed traveling expenses whether petitioner may deduct a fine resulting from a trucking equipment violation and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts are stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in missouri at the time his petition was filed during petitioner was a long-distance truck driver for a nebraska trucking company and logged business travel for days out of the year because of the nature of his business petitioner was not required to return to his employer’s principal location to receive his next assignment instead he received his new driving assignment at the end point of the previous assignment petitioner was required to have a commercial driver’s license and had listed his this issue is considered before the application of the of adjusted_gross_income limitation imposed by sec_67 mother’s address in kansas city missouri kansas city because a brick and mortar address was required to obtain the license petitioner did not maintain any other residence during petitioner stayed at his mother’s house only three days july because he was called for jury duty in jackson county missouri jackson county missouri uses driver’s licenses of county residents to create potential juror pools and then summon those who have been selected the kansas city address on petitioner’s commercial driver’s license was an address within jackson county petitioner was in the kansas city area an additional five nights in february february march april and april while in kansas city petitioner did not stay at his mother’s house and instead slept in his truck in a casino parking lot in petitioner did not keep his belongings at his mother’s house instead he kept them in a rented storage locker petitioner did not pay his mother for rent utilities or any other expenses if petitioner’s mother needed money he would loan it to her but he did not make any loans to her in petitioner’s log lists that he was in randolph missouri where his employer’s drop yard is located when petitioner filed his form_1040 u s individual_income_tax_return he relied solely on his own research of internal_revenue_service publications and did not receive assistance from a professional on his return petitioner claimed deductions for state_and_local_income_taxes of dollar_figure and unreimbursed employee business_expenses of dollar_figure on schedule a itemized_deductions petitioner’s reported expenses included per_diem expenses while on the road a hotel expense and other minor costs incurred while on the road petitioner’s business_expenses included service fees of dollar_figure for truck stop electrification tse such as idleaire at truck stops and truck rest locations none of the expenses petitioner deducted on his schedule a were reimbursed by his employer as the employer’s policy states that employees are responsible for payment of meals hotels parking charges and other personal charges incurred by the employee at trial petitioner conceded some of his petitioner deducted dollar_figure for travel_expenses while away from home dollar_figure for business_expenses and dollar_figure for meals and entertainment tse typically fully substitutes for otherwise required truck engine idling on auxiliary generator use during federally regulated rest periods in petitioner used a total of big_number hours of tse and paid a basic service fee of dollar_figure averaging dollar_figure per hour of tse use in addition idleaire provided tv and internet for a fee so that the truck engine and auxiliary generator did not have to be used reported unreimbursed employee business_expenses because they were personal additionally petitioner had deducted the cost of a traffic ticket he paid in for a mud flap that was apparently missing when he picked up the assigned trailer petitioner’s fine was payable to the colorado department of revenue petitioner’s employer reimbursed him for replacing the mud flap but would not reimburse him for the traffic ticket opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 at trial petitioner conceded that purchases of clothing a tv dvd player cds a metro transfer pass and movie tickets were all personal petitioner also deducted the charge on an invoice for an employer-required truck wash but during trial he conceded that it appeared to be billed to his employer he just did not remember being reimbursed also at trial respondent conceded that petitioner is entitled to deduct the cost of a garmin gps device if he has sufficient itemized_deductions to exceed the threshold under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner has not argued that sec_7491 applies and has not shown that he meets its requirements to shift the burden_of_proof therefore the burden_of_proof remains on him ii sec_162 a --trade or business_expenses sec_262 generally disallows deductions for personal living or family_expenses however sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business welch v helvering u s pincite an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 whether an expenditure satisfies the requirements for deductibility under sec_162 is generally a question of fact commissioner v heininger u s pincite respondent concedes that the per_diem expenses a hotel expense and the idleaire bill were ordinary and necessary and that the expenses were incurred in the pursuit of petitioner’s trade_or_business a trade_or_business_expenses and truck stop electrification tse petitioner reported dollar_figure in idleaire expenses on his schedule a this expense relates to tse purchased at various truck stops and rest stops along petitioner’s routes in respondent contends that tse is analogous to a hotel and thus should be deemed an unreimbursed travel expense the court does not agree with that analogy but finds tse is analogous to a diesel_fuel substitute and not a hotel and is a trade_or_business expense the u s department of transportation dot mandates that truck drivers rest hours for every hours of driving federal motor carrier safety administration hours_of_service of drivers fed reg pincite7 date hours_of_service u s environmental protection agency epa guidance for quantifying and using long duration truck idling emissions reductions in state implementation plans and transportation conformity publ’n epa 420-b-04-001 pincite date epa guidance this requirement results in extended periods of time that drivers spend resting and sleeping in the cabs of their trucks hours_of_service fed reg pincite7 epa guidance pincite as a consequence most long-haul truck drivers need to find a way to power their trucks for close to hours per day as power allows them to generate electricity and charge the vehicle’s batteries and warm up the engines epa guidance pincite josias zietsman et al truck stop electrification as a strategy to reduce greenhouse gases fuel consumption and pollutant emissions pincite 88th annual meeting of the transportation research board washington d c date reduce greenhouse this need generally leaves a truck driver with two options power the vehicle with diesel_fuel and let the truck idle or substitute diesel_fuel consumption by using tse at trucks stop and rest stops tse provides a range of added benefits including reducing the purchase of fuel reducing emissions and providing communication and entertainment to the drivers u s environmental protection agency epa truck stop electrification and anti-idling as a diesel emissions reduction strategy at u s -mexico ports of entry pincite date reduction strategy tse allows truck drivers to have heat air conditioning and electricity for in-cab appliances without idling their truck engines josias zietsman et al national deployment strategy for truck stop electrification pincite preprint of the 86th annual meeting of the also every hour of truck engine idling results in pounds of carbon dioxide released into the atmosphere reduction strategy pincite this means that about big_number tons of carbon dioxide are emitted every day because of extended idling in the united_states id transportation research board national research council washington d c petitioner paid dollar_figure per hour for his use of tse according to the epa for every hour that a truck engine idles it burns roughly a gallon of diesel_fuel and adds an additional cents to cents an hour in maintenance_costs reduction strategy pincite in the average price of federally mandated ultralow sulfur diesel_fuel in the united_states was dollar_figure per gallon see u s energy information administration eia u s gasoline and diesel retail prices http www eia gov dnav pet pet_pri_gnd_dcus_nus_a htm last visited date the price of diesel_fuel in coupled with the added maintenance cost associated with idling a truck engine was substantially more than the cost of using tse whether powering a vehicle with diesel_fuel or tse a truck driver still accomplishes the same goal of powering the vehicle charging the batteries and operating the heating or cooling system since the detailed billing system used by idleaire segregates the personal_use items such as membership fees and movies from the invoice total petitioner is entitled to deduct dollar_figure for the cost of the basic tse service for the taxable_year accordingly the court does not see a distinction between a diesel_fuel expense and a tse expense therefore petitioner is entitled to a deduction for the cost of idleaire as an unreimbursed employee_business_expense the taxpayer’s burden requires him to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the deductible amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse williams v united_states the court is putting aside the added bonus of reduced emissions with tse f 2d 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and certain listed_property sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra sec_274 provides that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer meets the heightened substantiation requirements sec_280f defines listed_property to include any other_property used as a means of transportation however sec_280f provides that listed_property under section 280f d a ii does not include property substantially_all of the use of which is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire the court finds that petitioner’s truck is sec_280f property in addition the court notes that sec_274 states with respect to any listed_property the court finds that petitioner’s tse idleaire expenses were incurred with respect to the truck which was not listed_property accordingly these expenses are not subject_to the heightened substantiation requirements of sec_274 on the basis of the record the court finds petitioner has provided adequate documentation to substantiate his unreimbursed employee business_expenses petitioner provided the court with detailed idleaire location expense receipts and his detailed daily driving log which supports petitioner’s idleaire locations in the course of duty therefore the court finds that petitioner has met the substantiation requirements for his unreimbursed employee_business_expense deduction with respect to the tse expense and is entitled to deduct dollar_figure for the cost of the basic tse service for taxable_year subject_to the application of the adjusted_gross_income limitation imposed by sec_67 b per_diem expenses and a hotel expense--traveling expenses while away from home petitioner asserts that his other reported unreimbursed employee_expenses per_diem expenses and a hotel expense are deductible because they were incurred while petitioner was traveling away from his home for business purposes as previously noted under sec_262 generally a taxpayer cannot deduct personal living or family_expenses however sec_162 includes within the ambit of sec_162 traveling expenses while away from home in the pursuit of a trade_or_business traveling expenses include lodging meals travel fares and other expenses incident to travel sec_162 sec_1_162-2 income_tax regs the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business requires him to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 duplicate costs are not deductible when the taxpayer maintains two homes for personal reasons sec_262 326_us_465 to claim a traveling expense deduction a taxpayer must show that his expenses are ordinary and necessary that he was away from home when he incurred the expenses and that the expenses were incurred in pursuit of a trade or business commissioner v flowers u s pincite the taxpayer must satisfy three conditions to be entitled to the deduction see id pincite whether a particular expense fulfills these three conditions is generally a question of fact id pincite taking into account respondent’s concessions the only issue remaining is whether petitioner was away from home when he incurred the expenses the court has interpreted a taxpayer’s home for purposes of sec_162 as the city or location of his principal_place_of_business and not where his personal_residence is located 74_tc_578 under sec_162 the term home does not have its usual and ordinary meaning 143_f3d_497 9th cir aff’g tcmemo_1995_559 see 752_f2d_337 8th cir aff’g tcmemo_1984_63 see also minick v commissioner tcmemo_2010_12 during petitioner did not have a principal_place_of_business petitioner was a long-distance truck driver and was on the road days out of the year in addition he was not required to return to his employer’s principal location and received his new driving assignment at the end point of the previous assignment thus because of the nature of his employment petitioner did not have a principal_place_of_business for in instances when a taxpayer does not have a principal_place_of_business a permanent place of residence may be considered a tax_home 85_tc_462 aff’d without published opinion 807_f2d_177 9th cir an employee without a principal_place_of_business may treat as his tax_home a permanent place of residence at which he incurs substantial continuing living_expenses 49_tc_636 a taxpayer has a home for this purpose only when he has incurred substantial continuing living_expenses at the permanent place of residence 308_f2d_204 9th cir barone v commissioner t c pincite when the taxpayer has neither a principal_place_of_business nor a permanent residence he has no tax_home from which he can be away barone v commissioner t c pincite his home is wherever he happens to be id additionally if a taxpayer is ‘constantly on the move due to his work he is never away from home ’ deamer v commissioner f 2d pincite quoting 638_f2d_248 1st cir rev’g t c memo thus the taxpayer will not be entitled to a business deduction for traveling expenses under sec_162 as he does not have a tax_home barone v commissioner t c pincite whether petitioner had a tax_home and whether his mother’s house was indeed his permanent residence are factual questions resolved by the fact that petitioner made only one visit to stay with his mother during the year in question and the visit lasted three days while he served jury duty on the five other occasions on which petitioner visited the kansas city area he slept in his truck parked in a casino parking lot additionally petitioner kept no belongings at his mother’s house instead he kept them in a rented storage locker most significantly petitioner bore no expenses in maintaining a home he paid no money for rent utilities or any other household expenses during considering these facts petitioner does not meet the threshold requirements for his mother’s house to be deemed his permanent residence petitioner did not have any other qualifying residence for thus petitioner could not be away from home within the intent and meaning of sec_162 because he had no home to be away from see barone v commissioner t c pincite 61_tc_855 on the basis of his testimony at trial and the documents in the record the court finds that petitioner has failed to demonstrate that he was away from home within the meaning of sec_162 accordingly he does not satisfy all of the conditions to claim a deduction under sec_162 for traveling expenses paid_or_incurred while away from home see 326_us_465 iii sec_162 --fine or penalty petitioner deducted the cost of a traffic ticket that he paid in for a missing mud flap petitioner’s fine was payable to the colorado department of revenue sec_162 provides the general_rule that a taxpayer is allowed a deduction for all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business sec_162 however limits deductions under subsection a sec_162 provides that no deduction shall be allowed under subsection a for any fine or similar penalty paid to a government for the violation of any law o’connor v commissioner tcmemo_1986_444 accordingly this fine fits within the definition of subsection f and is not deductible iv sec_164 --state and local_income_taxes the notice_of_deficiency disallowed all of petitioner’s schedule a deductions and substituted the standard_deduction for dollar_figure for a single_taxpayer on schedule a petitioner had claimed deductions for the amounts shown on his form_w-2 wage and tax statement for state_and_local_income_taxes paid sec_164 provides that state_and_local_income_taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued petitioner’s form_w-2 for shows that petitioner paid dollar_figure in state_and_local_income_taxes therefore he is entitled to the deduction he claimed v conclusion petitioner is entitled to deduct only dollar_figure of his unreimbursed employee business_expenses for tse and dollar_figure for the previously conceded garmin gps device as unreimbursed employee business_expenses are itemized_deductions petitioner is allowed to deduct them only to the extent they exceed of his adjusted_gross_income sec_62 sec_63 d a and b a subject_to computations petitioner may deduct his state_and_local_income_taxes see sec_164 vi sec_6662 a --accuracy-related penalty sec_6662 and b and authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 higbee v commissioner t c pincite sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing that the taxpayer acted with reasonable_cause and in good_faith sec_6664 reasonable_cause requires that the taxpayer exercised ordinary business care and prudence as to the disputed item sampson v commissioner tcmemo_2013_212 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations id the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances higbee v commissioner t c pincite sampson v commissioner tcmemo_2013_ generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability remy v commissioner tcmemo_1997_72 circumstances that may also indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer 116_tc_438 sampson v commissioner tcmemo_2013_212 remy v commissioner tcmemo_1997_72 sec_1_6664-4 income_tax regs a negligence in the instant case respondent has met the burden of production petitioner’s position is not consistent with prior court decisions as petitioner does not have a tax_home and thus cannot deduct unreimbursed employee business_expenses for travel away from home sec_162 however petitioner has met his burden_of_proof with respect to defenses to the negligence_penalty according to petitioner’s credible testimony although he did not consult a professional before preparing his income_tax return he read all of the internal_revenue_service publications in regard to business travel and prepared his tax_return by himself in addition petitioner’s personal records reflected the internal_revenue_service publications from petitioner was employed as a long- distance truck driver and the record does not indicate that he had any specialized accounting knowledge the court does not find that petitioner’s actions rise to the level of negligence because negligence is found when there is a failure to make a reasonable attempt to comply with the provisions of the code sec_6662 petitioner made a reasonable attempt to comply with sec_162 by reading the internal_revenue_service publications and he acted in good_faith petitioner’s incorrect interpretation of what constitutes a tax_home under sec_162 was an honest misunderstanding of the law especially in consideration of the facts that he had a state law requirement to maintain a residence for his commercial driver’s license and that residence also resulted in his being called for jury duty under sec_162 the term home does not have its usual and ordinary meaning henderson v commissioner f 3d pincite see deamer v commissioner f 2d pincite see also minick v commissioner tcmemo_2010_12 therefore the court finds that petitioner did not act without reasonable care and will not impose an accuracy-related_penalty due to negligence for b substantial_understatement under sec_6662 the amount of a substantial_understatement_of_income_tax shall be reduced by the portion of the understatement that is attributable to the tax treatment of any item that was supported substantial_authority or tax treatment of an item for which a there is a reasonable basis and b the relevant facts affecting the item’s treatment were adequately disclosed in the return or in a statement attached to the return as stated above the court has found that petitioner is not entitled to deductions for per_diem expenses a hotel expense a traffic ticket and the expenses he conceded at trial accordingly the court holds that he is liable for the sec_6662 and b penalty insofar as the rule_155_computations show an underpayment a portion of which is due to a substantial_understatement_of_income_tax the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit see supra pp to reflect the foregoing and the concessions of the parties decision will be entered under rule
